DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, 13, 15 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Deutschle (US 2015/0166217) in view of Barnum (US 2019/0142196).

    PNG
    media_image1.png
    337
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    398
    539
    media_image2.png
    Greyscale

Claim 1
Deutschle discloses a device for simultaneously holding a plurality of containers for substances for pharmaceutical, medical or cosmetic applications or of devices having such containers, the device comprising a holding structure (25) comprising a plurality of receptacles (39) configured to each receive a respective container, the receptacles being arranged in a regular arrangement and formed by peripherally formed side walls (45), the receptacles being configured to tailor to an outer contour of the containers or devices in such a way that an annular gap is formed between a side wall of a container or device and a side wall of a respective receptacle when the containers or devices are received in the receptacles, the receptacles, as viewed in a plan view, starting from an imaginary basic shape that is point-symmetrical or mirror-symmetrical, are compressed in a first direction and expanded in a second direction transversely to the first direction, with the result that the gap in at least one region of the receptacles is widened to form a widened clearance capable to allow access by a tool, and handling containers or devices which are received in the receptacles (see figure 6D and figure above).  Deutschle does not disclose a convergence angle associated with two of the sidewalls of the receptacle forming the widened clearance in an acute angle.  However, Barnum discloses a holding structures (100, 110, 120, 130, 140, 150) comprising receptacles to each receive a container, wherein the receptacles could have different shapes, wherein the receptacles of holding structure (140) has two side walls forming an acute angle (see figure 11).  Barnum further discloses the different holding structures with receptacles of different sizes and shapes are possible depending on the size cup bases (see [0123]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deutschle having side walls forming an acute angle as taught by Barnum depending on the size and/or shape of the containers to be disposed in the receptacle of the holders.    
Claim 2
Deutschle as modified discloses the receptacles are compressed in the first direction and expanded in the second direction transversely to the first direction in such a way that a width of the receptacles in the first direction is less than a width of the imaginary basic shape in the second direction and such that a width of the receptacles in the second direction transversely to the first direction is greater than the width of the imaginary basic shape in the second direction.  After Deutschle is modified by Barnum, the width of the receptacles in the second direction would be greater than the width of the receptacles in the first direction by the fact that, as shown in the figure above, the clamping webs (46) of the receptacle in the first direction would contact the containers while the walls in the second direction shows a clearance space not contacting the walls of the container (see figure 6b), while Barnum discloses two sidewalls ending in a narrow arrangement compared to other areas of the receptacle.
Claim 4
Deutschle further discloses a width of the gap close to apexes of the receptacles, which are situated opposite to one another along the first direction, is less than a width of the gap close to corner or edge regions of the receptacles, which are situated opposite to one another along the second direction.  Depending on dimensions of the container disposed within the receptacle, a gap close to apexes in the first direction will be less than a width of the gap close to edge regions of the receptacles opposite along the second direction.
Claim 5
Deutschle as modified discloses the widened clearance is formed by a corner region, with the corner region formed by two side walls which, when viewed in plan view, converge towards a point or towards a connecting web (46) at a convergence acute angle.
Claim 6
Deutschle as modified discloses the converging side walls converge in a linear corner region which extends in each case in a longitudinal direction of the receptacles and is arranged in a corner region of the respective receptacles (see figure above).

Claim 7
Deutschle further discloses a side wall is formed as a common separating wall between each pair of directly adjacent receptacles of the plurality of receptacles, wherein the imaginary basic shape, prior to the gap widened, includes a convergence angle associated with the two side walls which is an acute angle (see figure above).
Claim 8
Deutschle further discloses a height of the respective common separating wall substantially corresponds to an axial length of the pair of directly adjacent receptacles, and the respective common separating wall is formed over at least 80% of the height from a solid material (see figure 5b).
Claim 9
Deutschle further discloses the separating walls are in each case formed in one piece and without breaches (see figure 5b).
Claim 10
Deutschle further discloses the receptacles are in each case formed mirror-symmetrically with respect to an axis of symmetry, wherein the at least one widened clearance is formed in a direction perpendicular to the axis of symmetry, and a clearance, having a smaller opening width between the side walls of the receptacle and a container or device received therein, is formed in a direction of extension of the axis of symmetry (see figure above).  Depending on the size of the container placed within the receptacle, a smaller opening width between the side walls of the receptacle and a container or device received will be formed in a direction of extension of the axis of symmetry.
Claim 11
Deutschle further discloses two apexes (defined by highest point of wall 46) of the side walls of the receptacles are situated on the axis of symmetry (see figure above).
Claim 13
Deutschle further discloses the receptacles in each case have two widened clearances capable of handling which are formed on mutually opposite corner regions of converging side walls (see figure above).
Claim 15
Deutschle as modified discloses the receptacles have in each case a hexagonal basic shape having two connecting webs (46) which will be shorter than converging side walls (45).  
Claim 19
Deutschle further discloses a holding portion (47) configured to hold the containers or devices in the receptacles and provided on lower ends of the receptacles, wherein the holding portions are formed as holding projections which in each case project radially inwardly into the associated receptacle (see figure 6e).
Claim 20
Deutschle further discloses a plurality of containers (2) for substances for pharmaceutical, medical or cosmetic applications held by the holding structure (see [0054] and [0056]), wherein the containers are received at least in certain portions in the receptacles (see figures 5a, 6d and 6e).


Claim 21
Deutschle further discloses a transport or packaging container (1) of box-shaped design holding the holding structure (see figure 5c).
Claim 22
Deutschle further discloses at least one sterile outer packaging bag, wherein the transport or packaging container is received in the at least one sterile outer packaging bag and is packaged in a sterile manner with respect to surroundings (see [0085]).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Deutschle (US 2015/0166217) and Barnum (US 2019/0142196) as applied to claim 1 above.
Deutschle as modified discloses the receptacles have a hexagonal basic shape or are derived from a hexagonal basic shape (see figure above).  Deutschle discloses the receptacles including flexible clamping webs (46) connected to the sidewalls, wherein the flexible clamping webs include a concave holding portion that contacts the containers when inserted into the receptacles, while in another position indentations of the clamping webs do not clamp the circumference of the containers or at best only with a small force, so the containers could be removed from the receptacles without much effort (see [0077]).  Deutschle does not disclose the width of the receptacles in the second direction is at least 30% greater than the width of the receptacles in the first direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receptacles of Deutschle in which the width of the receptacles in the second direction is at least 30% greater than the width of the receptacles in the first direction for easy insertion and removal of the containers from the receptacles of the holding structure.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deutschle (US 2015/0166217) and Barnum (US 2019/0142196) as applied to claim 1 above, and further in view of Bush (US 2006/0016156).
Deutschle does not disclose a plate-shaped carrier which forms an upper side of the holding structure, wherein the side walls and receptacles project perpendicularly from the plate-shaped carrier.  However, Bush discloses a device (10’) comprising a holding structure (45) including a plate-shaped carrier (45a) and receptacles projecting perpendicularly from the plate-shaped carrier (see figure 7).  Bush further discloses the plate-shaped carrier of the holding structure used to suspend from lip (50) of a tray (14’) (see [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding structure of Deutschle and Barnum including a plate-shaped carrier as taught by Bush for suspending purposes of the holding structure into a lip of a tray and/or capability to be suspended within a lip of a tray.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Deutschle (US 2015/0166217) and Barnum (US 2019/0142196) as applied to claim 1 above, and further in view of Thompson (WO 2016/111698).
Deutschle does not disclose guide ribs.  However, Thompson discloses a tray/holding structure (14) comprising receptacles (34) for receiving containers (see [0035]), wherein the receptacles include locators/guide ribs (48) extending in a longitudinal direction of the receptacles, are formed on a side wall, wherein insertion bevels (defined by top of the locators) are formed on upper ends of the locators/guide ribs and are inclined relative to the locators/guide ribs, wherein the locators/guide ribs project inwardly into the receptacles in a direction towards a geometric center of the respective receptacle (see figures 3 and 4).  Thompson further disclose the locators/guide ribs are used to position and orient cylindrical bodies from a piston nest (see [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding structure of Deutschle and Barnum including locators/guide ribs as taught by Thompson to position and orient the placement of the containers within the receptacles.

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument of the combination based on Deutschle in view of Barnum, the examiner points out that both references discloses trays comprising receptacles for carrying articles.  Barnum discloses the receptacles could have different shapes and/or sizes that fit with different size of the article to be placed on the receptacle.  Barnum discloses opposing walls of the receptacles extending in a direction which when the walls are projected, in an imaginary line, the projection converge in an acute angle, as shown in the figure above.  Regarding applicant’s argument that none of the references discloses hexagons expanding or contracting depending upon whether an individual hexagon receives a mating male part to form a widened clearance, the examiner disagrees.  Deutschle and Barnum, both discloses receptacles with hexagonal shapes.  Teachings of Deutschle are not clear if projections of opposite sidewalls converge in acute angle.  However, Barnum, as shown in the figure above, shows opposite walls of the receptacles, when projected in an imaginary line, will converge in an acute angle.  In the previous rejection, the examiner indicated the reason to modify Deutschle with the teachings of Barnum was depending on the size and/or shape of the containers to be disposed in the receptacle of the holders.  Barnum, figure above, shows the receptacles having hexagonal shape, wherein opposite walls of the receptacle, when projected into imaginary lines, will converge in an acute angle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736